Citation Nr: 1520071	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  11-08 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for colon cancer.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to February 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA audiometric testing in January 2010 showed hearing loss in both ears by VA standards.  The VA audiologist opined that the Veteran's hearing loss and tinnitus were less likely as not to be due to acoustic trauma in the military.  Under the rationale for this opinion, the audiologist merely listed various publications related to hearing loss without any discussion of the Veteran's case.

Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Veteran served as an aircraft pneudralics repairman in service, and noise exposure was consistent with his duties.  Further, the January 2010 opinion is not sufficient for adjudication purposes when, as noted above, the rationale for the opinion does not address the Veteran's specific case and history.  Under the circumstances, another VA medical opinion is necessary in order to render a fully informed decision.  38 U.S.C.A. § 5103A (d).  

The Veteran asserts that he has colon cancer related to claimed in-service exposure to Agent Orange.  He underwent a flexible sigmoidoscopy in August 2009 for removal of a rectal villous tumor.  It was noted that a previous biopsy of a rectal polyp had shown no malignancy.  In September 2009 he underwent a transanal resection of rectal lesion.  A March 2011 VA treatment record noted a past history of colonic polyp with removal, and normal colonoscopy.  There was a note that read: "because of the tubular adenoma of colon with focal high-grade dysplasia, a repeat sigmoidoscopy in mid 2012."  

It is unclear from the record as it now stands whether colon cancer has ever been diagnosed.  The most recent VA treatment records in the claim file are dated in 2011.  As those records indicate that a follow-up sigmoidoscopy was scheduled for 2012, the Board finds that updated VA treatment records are necessary in order to evaluate the service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiological examination by a VA examiner, who has not previously examined the Veteran, to determine whether it is at least as likely as not (probability of 50 percent) that current hearing loss and/or tinnitus is related to noise exposure in service consistent with his duties as an aircraft pneudralics repairman.  The examiner must include specific reference to the Veteran's history and noise exposures in providing the etiology opinion.  The VA examiner must include a complete rationale for all opinions and conclusions.  

2.  Obtain complete treatment records of the Veteran from the Bay Pines VAMC, specifically all records dated since November 2011.  

3.  Following the above development, afford the Veteran a VA examination to determine whether the Veteran has a current disability of the colon, to include colon cancer, and whether the current disability commenced during or is otherwise related to his period of active military service.

4.  Then, readjudicate the claim.  If any benefit remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




